Citation Nr: 1811300	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for cardiovascular signs and symptoms.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as frequent bowel movements and gastrointestinal systems), to include as due to an undiagnosed illness. 

3. Entitlement to service connection for dermatitis (also claimed as skin rash due to gulf war hazards), to include as due to an undiagnosed illness.

4. Entitlement to service connection for obstructive sleep apnea (OSA) (also claimed as a respiratory system disorder) to include as secondary to posttraumatic stress disorder (PTSD) and as due to an undiagnosed illness. 

5. Entitlement to service connection for vertigo. 

6. Entitlement to a rating in excess of 20 percent for lumbar radiculopathy, L5-S1, left, (also claimed as right sacroiliitis or nerve damage to pelvic region).



7. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), claimed as anxiety and depression. 

8. Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1962 to May 1965 and from October 1990 to June 1992, including service in the Persian Gulf. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Phoenix, Arizona, Regional Office (RO).

In a June 2014 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability, effective May 31, 2011. The RO also granted an increased rating to 50 percent, effective May 31, 2011, and 70 percent effective April 25, 2014, for PTSD. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a skin rash and vertigo, and entitlement to an increased rating for lumbar radiculopathy and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a diagnosis for a heart disorder or related cardiovascular signs and symptoms.

2. GERD did not originate as a result of the Veteran's active service.

3. OSA (also claimed as a respiratory system disorder) did not originate as a result of the Veteran's active service.

4. During the period on appeal, the Veteran's hypertension has been characterized by no more than systolic pressure predominantly 160 or more and requires continuous medical for control. 


CONCLUSIONS OF LAW

1. The criteria for service connection for cardiovascular signs and symptoms have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2. The criteria for service connection for GERD, as due to an undiagnosed illness have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).



3. The criteria for service connection for OSA, to include as secondary to the Veteran's service-connected PTSD and as due to an undiagnosed illness have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

4. The criteria for a rating of 10 percent for the period on appeal, for hypertension have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be also warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317 (a)(1) (2016). The Veteran has been awarded the Southwest Asia service medal and the Kuwait liberation. Therefore, the Veteran is considered a Persian Gulf War Veteran.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 38 C.F.R. § 3.317(a)(4). 

A. Cardiovascular Signs and Symptoms

In the Veteran's October 1991 in-service medical examination he reported his heart as normal and indicated that he did not then have or ever had heart trouble.

In a September 2000 treatment record the Veteran was seen with complaints of heart palpations. The physician noted an unclear etiology but opined the palpations could be caused by alcohol use and/or an electrolyte imbalance. 

In a November 2001 private treatment record the Veteran reported a history of his heart skipping beats for approximately the preceding four years. The clinician diagnosed palpitations. However, the clinician also noted that the Veteran did not have any cardiac problems and did not require further cardiovascular testing. 

In May 2013, the Veteran was afforded a VA examination. The examiner noted the Veteran has never been diagnosed with a heart condition, including myocardial infarction, congestive heart failure, heart valve conditions, or arrhythmia. The Veteran denied a history of heart or chest pain or history of a heart condition. 

The Board has considered the Veteran's assertions that his cardiovascular signs and symptoms are caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of these type of cardiovascular conditions due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992). The Veteran does not have a cardiac disability. A preponderance of the evidence is therefore against a finding that the Veteran's cardiovascular signs and symptoms originated during service because the Veteran does not have a diagnosis for cardiovascular problem; nor has any competent physician so opined that the Veteran has a disorder. Therefore, service connection is not warranted and the claim is denied.

B. GERD

During a May 1982 examination, the Veteran reported no stomach or bowel trouble. In an April 1991 in-service medical examination the Veteran noted mild, intermittent lose stools. However, In the Veteran's October 1991 medical board examination he did not indicate digestive symptoms or any other relevant conditions. The Veteran's STRs contain no other complaints of stomach trouble. 

In an April 2010 VA treatment record the Veteran was seen at the Phoenix VAMC for a Persian Gulf registry examination. The Veteran denied symptoms of GERD but indicated that he had increased gas and belching. 

In a May 2011 statement the Veteran alleged that he had gastro-intestinal symptoms as an undiagnosed illnesses and also listed frequent bowel movements as caused by a traumatic brain injury. In a January 2012 VA treatment the Veteran had complaints of an upset stomach and gas. The Veteran attributed these symptoms to the use of the medicine sertraline. 

In May 2013, the Veteran was afforded a VA examination. The Veteran reported an "acidy feeling" and heartburn over the preceding five years, especially after eating spicy foods. The Veteran stated that he usually had normal bowel movements and had no abdominal pain or cramps. The Veteran reported that he occasionally experienced diarrhea for a day or two which resolved without accompanying abdominal cramps. The examiner noted that his symptoms were not compatible with IBS. The examiner noted that the Veteran's symptoms were due to the diagnosis for GERD with a clear etiology and not due to Gulf War service.

Service connection for GERD problems claimed as due to an undiagnosed illness is not warranted. The evidence shows complaints of abdominal pain or cramps and the Veteran's symptoms do not warrant a diagnosis for IBS. There is no competent evidence that the Veteran's symptoms are a part of an undiagnosed illness. As indicated in the Veteran's May 2013 VA examination his stomach symptoms are diagnosed as GERD with a clear and specific etiology, which precludes service connection of the claimed disorder on the basis of an  undiagnosed illness must be denied. 38 C.F.R. § 3.317.

The Board has also considered whether the Veteran is entitled to service connection for his diagnosed GERD on a direct basis. The Veteran's STRs only contain one mention of loose stools which appear to have resolved as the Veteran did not seek treatment for stomach symptoms again until many years after service separation. No competent medical evidence supports the Veteran's GERD was caused by his active service. 

The Board has considered the Veteran's assertions that his GERD was caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). A preponderance of the evidence is against a finding that the Veteran's GERD originated during service. Therefore, service direct connection is not warranted and the claim is denied.

C. OSA

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for PTSD.

In an April 2007 lay statement the Veteran noted trouble sleeping and treatment with Paroxetine. 

In an April 2011 sleep apnea study the Veteran had severe REM related apneas and hypopneas. The clinician noted the Veteran was obese with a BMI of 31.2. 

In a May 2011 statement the Veteran listed sleep disturbance and nightmares as resulting from a traumatic brain injury. The Veteran also listed upper respiratory symptoms and sleep disturbance as undiagnosed illnesses. 

In May 2011, the Veteran was afforded a VA examination. The Veteran reported snoring and daytime hypersomnolence (excessive daytime sleepiness) and stated he did not use his continuous positive airway pressure (CPAP) machine because it hurt his face. 

In May 2013, the Veteran was afforded a VA examination. The examiner noted a history of sinus trouble and a diagnosis for rhinitis with a clear etiology and not related to exposure during the Gulf War. 

In April 2014, the Veteran was afforded a VA examination. The Veteran reported that he was told he may have sleep apnea during a hospital stay in October 2010 which prompted his April 2011 sleep study. The examiner noted his sleep study from April 2011, which diagnosed obstructive sleep apnea with obesity, nasal allergies, and a deviated septum. The examiner concluded the Veteran's sleep apnea was the result of a physically obstructive condition and not due to his service-connected PTSD.

Service connection for OSA problems claimed as due to an undiagnosed illness is not warranted. The evidence shows complaints of trouble sleeping and sleep disturbance due to obesity, a history of sinus trouble, and rhinitis. There is no competent evidence that the Veteran's symptoms are a part of an undiagnosed illness. As indicated in the Veteran's April 2011 sleep study and VA examinations in May 2013 and April 2014, his sleep disturbance symptoms are diagnosed as OSA with a clear and specific etiology. Accordingly, the Board concludes that service connection for OSA claimed as due to an undiagnosed illness must be denied. 38 C.F.R. § 3.317.

The Board has considered whether the Veteran is entitled to service connection for his diagnosed OSA on a direct basis. The Veteran's STRs do not mention trouble sleeping and the Veteran did not seek treatment until many years after service separation. No competent medical evidence supports the Veteran's OSA was caused by his active service. 

The Board has also considered whether the Veteran is entitled to secondary service connection for OSA as a result of PTSD. However, as discussed by the examiners in May 2013 and April 2014, the Veteran's OSA symptoms are the result of multiple physically obstructive conditions and are not due to his service-connected PTSD. 

The Board has considered the Veteran's assertions that his OSA was caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). A preponderance of the evidence is against a finding that the Veteran's OSA originated as a result of service. Therefore, service connection is not warranted and the claim is denied.

II. Compensable Rating for Hypertension

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Under Diagnostic Code 7101, hypertension warrants a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

In a private treatment note from November 2009, the Veteran's physician noted that his hypertension is related to his military service. The provided rationale indicates the Veteran had elevated blood pressure at Fort Huachuca in 1991. 

In a September 2011 general medical examination the clinician noted hypertension since 1991 with current treatment with amlodipine, Lisinopril, and hydrochlorothiazide. The Veteran's blood pressure was recorded as 164/96, 170/100, and 170/100. 

During the period on appeal, the Veteran's hypertension has been characterized by no more than systolic pressure predominantly 160 or more and requires continuous medication for control. 

Given these facts, a 10 percent rating is warranted under Diagnostic Code 7101 for hypertension. A 20 percent rating is not warranted because the Veteran's hypertension is not characterized by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.


ORDER

Service connection for cardiovascular signs and symptoms is denied.

Service connection for gastroesophageal reflux disease (GERD) (also claimed as frequent bowel movements and gastrointestinal systems) is denied.

Service connection for obstructive sleep apnea (OSA) (also claimed as respiratory system) is denied.

A rating of 10 percent, for the period on appeal, for hypertension, is granted.

REMAND

Additional development is required of the remaining claims and the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his dermatitis, vertigo, lumbar radiculopathy, and PTSD. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his dermatitis. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. The examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In a May 1982 preplacement examination, the Veteran reported no skin trouble or other relevant conditions. 

* In a July 2006 private treatment record the Veteran was noted to have Seborrheic keratosis (black or brown lesions on the skin). 

* In an April 2007 VA treatment note the Veteran was seen with skin lesions. The clinician noted 0.8 cm irregular brown macules with black discoloration on the head, neck, chest, abdomen, back, and upper extremities. The clinician also noted erythematous scaling of the scalp and forehead. The diagnoses included mild seborrheic dermatitis of the scalp and forehead and the Veteran was given a gel foam, antibiotic ointment, and dandruff shampoo.

* In a September 2008 VA treatment record the Veteran was seen with complaints of a lesion on each forearm and a rash on his face. Upon examination the clinician noted signs of rash on his head, neck, back, chest, abdomen and upper extremities. The clinician diagnosed psoriasiform dermatitis on the forearms and seborrheic dermatitis on the face and forehead and prescribed various topical creams for treatment. 

* In an April 2010 VA treatment record the Veteran was seen at the Phoenix VAMC for a Persian Gulf registry examination. The Veteran indicated he was a heavy duty truck driver in Saudi Arabia, Kuwait and Iraq with possible exposure to numerous hazards resulting from being in the Persian Gulf. 



* In a May 2011 statement the Veteran noted skin rash as one of his undiagnosed illnesses. 

* In an April 2012 VA treatment note the Veteran was seen with a rash on his face and scalp. The clinician noted scaly erythematous dermatitis on the outer ears and scalp. 

* In May 2013, the Veteran was afforded a VA examination. The Veteran reported his scalp dermatitis was caused by wearing a Kevlar helmet in service but that he did not seek treatment. The Veteran also indicated that his lower leg itching and scaling was due to his service boots and that he was seen by a medic and provided cream while in service. The examiner diagnosed dermatitis and an infectious skin condition. The examiner noted the c-file was not available at appointment and only reviewed a dermatology note from April 2007. The examiner did not provide an opinion regarding whether the Veteran's current skin conditions were due to his service. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's dermatitis was caused by the Veteran's active duty service. The examiner must also clarify whether the Veteran's current skin condition (claimed as dermatitis) is diagnosable with a known etiology. 

3. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his vertigo/dizziness. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In a May 1982 preplacement examination, the Veteran reported no dizziness or other relevant conditions. 

* On questionnaires completed during audiological examinations in July 1999, May 2000, and August 2001, the Veteran indicated that he did not experience recent dizziness.

* In an April 2010 private treatment record the Veteran had complaints of vertigo and dizziness occurring over the preceding 10 years. The Veteran noted instances of vertigo occur approximately once a year and dizziness usually occurs in the morning. 

* In a May 2011 statement the Veteran listed vertigo as one of the possible results of a traumatic brain injury. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's vertigo was caused by the Veteran's active duty service. The examiner must also clarify whether the Veteran's current vertigo/dizziness is diagnosable with a known etiology. 

4. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the severity and symptomatology of his lumbar radiculopathy. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* An August 2009 private doctor letter written by Dr. S.S. to Dr. R.M. indicates a diagnosis of chronic lumbar radiculopathy. 

* In an April 2010 private treatment note the Veteran was seen with complaints of leg pain and numbness. The examiner opined that the Veteran was experiencing S1 radiculopathy, noted chronic active lumbar radiculopathy, and increased pain medication dosage. 

* In an April 2010 lay statement the Veteran indicated that his radiculopathy/sciatica is having a severe negative effect on this left leg. The Veteran noted that his left leg and left foot are both very weak as a result of this condition.  

* In June 2010, the Veteran was afforded a VA examination. The Veteran reported that his lumbar spine pain has progressed in severity since his in-service injury in 1990. The Veteran reported back pain aggravated by coughing or sneezing that radiates down either leg, worse in the left leg with numbness in the left lower leg. The Veteran indicated flare-ups of pain once a day with moderate pain and aching lasting one to two hours. The Veteran's range of motion includes forward flexion of 18 degrees, extension to 11 degrees, right lateral flexion to 10 degrees, left lateral flexion to 12 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 45 degrees. The Board notes these abnormal measurements (not rounded to the nearest 5 degrees), and affords the examination less probative value as a result. The examiner noted no paraspinal muscle spasm and indicated no weakness, fatigue, incoordination, or lack of endurance and reported the primary functional impact was pain. The examiner indicated that an EMG was negative for evidence of lumbosacral radiculopathy bilaterally and diagnosed disco genic disease and degenerative joint disease (DJD) of the lumbar spine with sciatica. 

* In a treatment record from June 2010 the Veteran reported stiffness and loss of control in his left foot. The clinician noted moderate lumbar radiculopathy.

* In an August 2010 private treatment note the treating physician noted mild lumbar radiculopathy. 

* In private treatment notes from September and October 2010, the Veteran was seen with complaints of pain and weakness in his low back radiating to his legs and feet causing numbness and tingling. 

* In a January 2011 private treatment note the clinician noted the Veteran experiences radicular pain in his left lower extremity but did not indicate the severity of the Veteran's symptoms. 

* In treatment records from Feb 2011 and April 2011, the Veteran had continued complaints of numbness, weakness low back and lower extremity, particularly on the left side. 

* In a May 2011 statement the Veteran noted lumbar radiculopathy and sacroiliitis. 

* In an August 2011 private treatment record the Veteran was seen with complaints of continued low back and lower extremity pain and weakness. The clinician noted that although these symptoms still persist, the Veteran is "getting better overall."

* In a September 2011 general medical examination the Veteran reported constant pain radiating down from his low back to his left lower extremity and toes. The Veteran indicated weakness, a change in his reflexes, and an inability to walk very far or do any recreational activities. On examination the Veteran exhibited tenderness in the lumbosacral area with decreased vibratory sensation, position sensation and hyperesthesia in the left lower extremity. Muscle strength was slightly decreased in the left thigh, ankle, and big toe. The examiner noted it was difficult to identify how much muscle weakness was due to residuals of a left ankle fracture. 

* In a February 2012 VA treatment note the Veteran was seen with complaints of pain and numbness in his lower extremity and left foot. 

* In a May 2012 lay statement the Veteran alleged he had a weakened left foot and that his nerve is partially paralyzed. 



* In August 2012, the Veteran was afforded a VA examination. The examiner noted that the Veteran's lumbar radiculopathy is characterized by mild pain, numbness and paresthesias on the left side with moderate incomplete paralysis. The examiner noted no radiculopathy and a normal sciatic nerve on the right side. 

* In a September 2012 private medical record the clinician stated an EMG examination in both lower extremities proved to be normal and did not show evidence of any active lumbar radiculopathy. 

* A December 2012 private treatment record indicates the Veteran has bilateral clinical radiculopathy with a history of dense footdrop. 

* In June 2013, the Veteran noted that his back disability had worsened in severity. 

* In a February 2014 private treatment note the Veteran was noted to have chronic lumbar radiculopathy with more motor involvement on the left side with foot drop. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

5. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the severity and symptomatology of his PTSD. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In March 2010, the Veteran was afforded a VA examination. The Veteran's primary complaint was that he can't maintain a relationship. The Veteran reported that he was not in direct combat but was exposed to considerable danger, including the potential for the fuel truck he was driving to explode. The Veteran stated that he persistently re-experiences a few traumatic close calls that occurred while he was driving the truck. The examiner noted reduced social interaction, difficulty sleeping, disturbing dreams, daily intrusive thoughts, and hypervigilance. The Veteran denied suicidal ideation and a recent suicide assessment showed him as low risk. The examiner noted the primary reason for the Veteran's unemployment is retirement due to physical health reasons. The examiner observed the Veteran was well groomed and the Veteran reported he manages his own personal hygiene, grooming, chores, and errands. The examiner concluded the Veteran's continuity of thought was goal directed and relevant with satisfactory abstract ability and concentration. The examiner also noted no homicidal ideation, delusions, or other ideas of reference or feelings of unreality. The examiner confirmed a diagnosis of PTSD with current symptoms characterized as moderate by the examiner. 

* In a May 2011 statement the Veteran noted that he experiences mood swings, anxiety, depression, anger, and hyper sensitivity to sounds. 

* In a May 2011 VA treatment note the Veteran reported anger, daytime fatigue, occasional crying, occasional socializing with family, suicidal thoughts but no plan or intent, and hobbies including watching TV and taking care of his house and yard. 

* A July 2011 letter from Dr. C.A. states the Veteran is highly symptomatic and remains impaired in social and occupational functioning. Dr. C.A. indicated that he does not believe the Veteran can maintain employment due to his long-standing and severe psychiatric symptoms. 

* In August 2011, the Veteran was afforded a VA examination. The clinician noted a diagnosis for PTSD with occasional decrease in work efficiency and intermittent inability to perform occupational tasks. The Veteran reported living alone with no girlfriend and not maintaining social contact aside from his immediate family and children. The examiner noted avoidance, diminished interest in activities, difficulty falling asleep, hypervigilance, and difficulty maintaining relationships. The examiner reported clinically significant impairment in social and occupational situations.

* A January 2012 VA treatment note indicates the Veteran has suicidal ideation but no plan, intent or preparation. The Veteran reported that his children and grandchildren are a strong deterrent. The examiner recorded the Veteran's activities as contact with his family, watching boxing on TV, and occasional travel. The examiner reported no history of suicide attempts or psychiatric hospitalizations. 

* In a January 2014 VA treatment note the Veteran reported a depressed mood and difficulty sleeping but no suicidal or homicidal ideation. 

* In a February 2014 lay statement the Veteran indicated that his PTSD had worsened and requested a new examination. 

* In April 2014, the Veteran was afforded a VA examination. The Veteran reported living alone, very little social contact, forgetfulness in paying bills on time, and no hobbies aside from watching news and sports on TV. The Veteran also reported becoming lost in parking lots and forgetting to pay his taxes. The examiner noted depressed mood and anxiety with suicidal ideation and disorientation to time or place. 

* In a May 2014 VA treatment note the Veteran reported nightmares, reduced sleep, anxiety, lack of interest in activities, depression, low energy, flashbacks, and an excessive startle response. The Veteran denied suicidal or homicidal ideation. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


